Citation Nr: 0006061	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation greater than 60 percent for 
rheumatic heart disease subsequent to January 12, 1998.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from January 1951 to January 
1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of entitlement to service connection for hearing 
loss was originally included as an issue on appeal to the 
Board.  However, entitlement to service connection for 
hearing loss was granted in a February 1998 rating decision.  
As this represents a complete grant of that benefit sought by 
the veteran, the matter is no longer on appeal.  

At the November 1999 hearing before the undersigned Board 
member, the veteran indicated that he was satisfied with the 
30 percent evaluation for his rheumatic heart disease for the 
period prior to January 12, 1998, and did not wish to further 
pursue that matter.  Therefore, this issue is withdrawn.  The 
veteran also indicated that he wished to submit additional 
records in support of his claim, and asked that his appeal be 
delayed in order for him to submit these records.  The 
veteran was notified at the hearing that he would have 45 
days in which to submit additional records.  Additional 
records were received from the veteran in November 1999, as 
was a waiver for consideration by the RO.  The 45 day period 
has ended without the receipt of additional records, and the 
veteran's claim has been forwarded to the Board for appellate 
review.   


FINDINGS OF FACT

1.  Slight enlargement of the cardiac silhouette was noted on 
X-ray study, but the veteran does not have dyspnea on slight 
exertion, there are no definite signs of congestive heart 
failure, and more than sedentary employment is not precluded 
by his disability.  

2.  The medical records do not reveal evidence of congestive 
heart failure; the veteran has chest pain at a workload of 5 
METs, and the left ventricular ejection fracture is 60 
percent.  


CONCLUSION OF LAW

The criteria for an evaluation greater than 60 percent for 
rheumatic heart disease subsequent to January 12, 1998, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.104, Code 7000 (1997); 38 C.F.R. §§ 4.7, 4.104, 
Code 7000 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 60 percent evaluation currently 
assigned to his rheumatic heart disease does not reflect the 
level of impairment caused by this disability.  The veteran 
argues that he feels tired all of the time, even when he 
first gets up in the morning.  He states that he has an 
episode of dizziness and feeling like he is going to pass out 
every few weeks.  He has problems completing the walks his 
doctors want him to take.  He states that his condition keeps 
him from working, and he spends his time doing light yard 
work.  

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
rheumatic fever was granted in a November 1967 Board 
decision.  A February 1968 rating decision established a zero 
percent evaluation for this disability.  However, an August 
1968 rating decision established a 10 percent evaluation for 
the residuals of rheumatic fever with rheumatic heart 
disease, effective from January 1966.  The evaluation was 
increased to 30 percent in a February 1990 rating decision, 
and to the current 60 percent evaluation in a December 1998 
rating decision promulgated during the course of the current 
appeal, effective from January 12, 1998.  

The regulations governing the evaluation of the veteran's 
rheumatic heart disease were changed during the course of his 
appeal, effective from January 12, 1998.  When a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  The RO considered the veteran's claim under the new 
criteria in a January 1999 supplemental statement of the 
case.  Therefore, the Board will consider the veteran's claim 
under both the new and old regulations.  

Under the regulations in effect prior to January 1998, 
rheumatic heart disease as an active disease and with 
ascertainable cardiac manifestations for a period of six 
months is evaluated as 100 percent disabling.  Inactive heart 
disease with definite enlargement of the heart confirmed by 
roentgenogram and clinically, dyspnea on slight exertion, 
rales, pretibial pitting at end of day or other definite 
signs of beginning congestive failure, and the exclusion of 
more than sedentary employment is evaluated as 100 percent 
disabling.  When the heart is definitely enlarged, and there 
is severe dyspnea on exertion, elevation of systolic blood 
pressure, or such arrhythmias as paroxysmal auricular 
fibrillation or flutter or paroxysmal tachycardia, and more 
than light labor is precluded, then a 60 percent evaluation 
is warranted.  From the termination of an established service 
episode of rheumatic fever or its subsequent recurrence, with 
cardiac manifestations during the episode or recurrence for 
three years, or when there is a diastolic murmur with 
characteristic electrocardiogram manifestations or a 
definitely enlarged heart, a 30 percent evaluation is 
merited.  When there is an identifiable lesion, slight if any 
dyspnea, and the heart is not enlarged following established 
active rheumatic heart disease, a 10 percent evaluation is 
assigned.  38 C.F.R. § 4.104, Code 7000 (1997). 

Under the regulations currently in effect, valvular heart 
disease (including rheumatic heart disease) warrants a 100 
percent evaluation during active infection with valvular 
heart damage and for three months following cessation of 
therapy for the active  infection.  Thereafter, with valvular 
heart disease (documented by findings on physical examination 
and either echocardiogram,  Doppler echocardiogram, or 
cardiac catheterization) that results in chronic congestive 
heart failure, or when a workload of 3 METs or less results 
in dyspnea, fatigue, angina, dizziness, or syncope, or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent is demonstrated, a 100 percent rating is 
warranted.  When there is more than one episode of acute 
congestive heart failure in the past year, or a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or there is 
left ventricular dysfunction with an ejection fraction of 30 
to 50 percent, a 60 percent rating is merited.  When a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray, a 30 percent 
evaluation is merited.  A workload of greater than 7 METs but 
not greater than 10 METs that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or the requirement for 
continuous medication, is evaluated as 10 percent disabling.  
38 C.F.R. § 4.104, Code 7000 (1999).  

The veteran offered testimony at a hearing before a hearing 
officer at the RO in September 1997.  He said that he would 
feel very tired, even when he was sitting.  He did not 
experience rapid heartbeats.  The veteran stated that he 
would have shortness of breath with even normal walking, and 
that he had trouble climbing stairs.  See Transcript.  

The evidence for consideration includes the report of a VA 
examination conducted in October 1997.  The veteran had a 
history of employment as a gardener and doing odd jobs.  He 
had stopped working at age 61 due to his age and because he 
constantly felt tired.  The veteran reported some shortness 
of breath on exertion.  However, he was able to do all his 
household chores, and was only minimally limited.  The 
veteran said that he had been scheduled to get a pacemaker, 
but his doctors decided to wait.  On examination, the veteran 
had a murmur of mitral regurgitation, which was holosystolic.  
The assessment was mitral valve regurgitation, which was very 
likely from rheumatic heart disease.  There was no evidence 
of congestive heart failure.  The assessment also included a 
slow pulse.  The examiner felt that this could be 
contributing to the veteran's feelings of fatigue.  The 
examiner also stated that he did not believe the veteran had 
employment potential due to his age and his probable 
rheumatic heart disease.  

VA treatment records dated January 1998 show that the veteran 
had a history of rheumatic heart disease years ago, and was 
referred for possible symptomatic bradycardia.  He had a 
history of hypertension, and of feeling fatigued for the past 
three to four years, with class II dyspnea on exertion.  
However, the veteran said that he often felt worse when 
sitting.  His last syncopal event had been five years 
previously, and his last pre-syncopal event had been within 
the last year.  He had occasional light headedness.  On 
examination, the veteran had a regular rate and rhythm.  His 
blood pressure was 174/85.  The impression was bradycardia, 
and questionable early sick sinus syndrome.  

February 1998 VA treatment records show that the veteran had 
undergone an ultrasound to determine left ventricular 
function.  The finding was that the left ventricle was normal 
in size, shape, and function.  The left ventricular ejection 
fraction was estimated at 60 percent, and the left 
ventricular systolic function was normal.  There was mild 
mitral regurgitation, and mild aortic regurgitation.  The 
left atrium was enlarged.  

The veteran was afforded an additional VA examination in May 
1998.  The claims folder was available for review.  The 
veteran was said to have apparently done well up until about 
10 years ago when he began to have problems with easy 
fatigability, and an evaluation had revealed evidence of 
sinus bradycardia.  A cardiac catheterization study showed 
mild coronary artery sclerosis, but not bad enough to warrant 
angioplasty or coronary bypass.  He had recently been 
diagnosed as having sick sinus syndrome.  The veteran also 
had hypertension, which was under treatment.  The veteran 
said that he felt tired all the time, and that he felt worse 
when he sat down than when he was moving around.  He did not 
have any chest pains, but did have some shortness of breath.  
His breathing would be regular in the morning, but would 
become short with movement.  He denied nocturnal dyspnea.  On 
examination, the veteran's blood pressure was 160/90 sitting 
and recumbent, and 170/100 standing.  The cardiac rhythm was 
normal.  Grade I/VI systolic murmurs were heard.  It was 
suggestive of a flow murmur rather than a regurgitation 
murmur.  There was no evidence of rheumatic heart disease by 
auscultatory criteria.  There were no rales in the breath 
sounds.  The diagnosis was organic heart disease.  The 
etiology was atherosclerotic, conduction defect, the anatomic 
diagnosis was coronary artery sclerosis, mild, and the 
physiologic diagnosis was sinus bradycardia, compensated.  An 
X-ray study conducted at this time stated that the cardiac 
silhouette was slightly enlarged, but the impression was no 
evidence of infiltrate or congestive heart failure.  A May 
1998 graded exercise survey report reflects a maximum work 
load attainment of 8 METS before exercise was terminated due 
shortness of breath.  

VA treatment records dated June 1998 reveal that the veteran 
complained of a decreased pulse and feeling weak.  He said 
that he felt fatigued at rest all of the time.  He had 
undergone a presyncopal experience earlier that day.  The 
assessments included symptomatic bradycardia.  Additional 
June 1998 records show that the veteran reported one syncopal 
event in the past six months.  This had occurred on a hot day 
when he bent over.  There was no injury, but he was weak for 
several minutes.  The veteran did not have decreased exercise 
tolerance, but did have occasional chest pain.  He had a 
history of questionable sick sinus syndrome.  There was no 
evidence of ischemia.  

Additional VA testing was conducted in June 1998.  Prior to 
testing, the veteran denied chest pain, but reported an 
episode of near syncope two and a half months earlier when he 
stood up too fast on a hot day.  Testing revealed that at 
five METs, the veteran became positive for chest pain, and 
had an ejection fraction of 60.  An electrocardiogram was 
normal.  

VA hospital records dated October 1998 show that the veteran 
was admitted with 45 minutes of chest pain, which awoke him 
from his sleep early on the day of admission.  The pain 
radiated down his left arm, and was sharp and constant.  The 
veteran was given nitroglycerin and aspirin, and an 
electrocardiogram was performed.  The veteran subsequently 
received a cardiac catheterization, which revealed a stenosis 
of the proximal left anterior descending artery of 
approximately 60 percent.  He was admitted to the coronary 
unit for observation.  On examination following the 
catheterization, the chest was clear to auscultation 
bilaterally.  There were no areas of dullness.  The veteran 
had a grade 2/6 systolic murmur in the apical region.  At 
discharge, the assessment was coronary artery disease status 
post catheterization with disease optimal for medical 
management.  Other pertinent diagnoses included hypertension, 
and history of rheumatoid heart disease.  

VA treatment records dated June 1999 show that the veteran's 
pulse was consistently in the 40s, but there was no syncope.  
The veteran's blood pressure was 143/65.  The assessment was 
questionable sick sinus syndrome. 

The veteran appeared at a hearing before the undersigned 
Board member in November 1999.  The veteran testified that he 
had been told he required a pacemaker, but that there was 
some concern over the installation due to the weakness of his 
heart.  He said that he would get dizzy, and that he would 
occasionally pass out.  He would have a dizzy spell every 
week or two.  He was not employed, and last worked in 1990.  
He said that he retired due to his health.  The veteran 
continued to do some light chores around the home.  He tried 
to go for walks two or three times each week as recommended 
by his doctors, but he sometimes had problems walking for the 
suggested 15 minutes.  His walks would sometimes result in 
shortness of breath, but not dizziness.  The veteran was able 
to dress and bath himself without fatigue.  He could climb 
some stairs, but no more than about one flight.  This would 
make him short of breath.  The veteran said that he did not 
get shortness of breath when he was sitting, but that he 
would often feel fatigued.  See Transcript.  

The Board finds that entitlement to an evaluation of greater 
than 60 percent for rheumatic heart disease has not been 
demonstrated.  The Board has considered the veteran's claim 
under both the old and new regulations, but the criteria for 
a 100 percent evaluation have not been met under either 
regulation.  

The February 1998 VA ultrasound noted enlargement of the left 
atrium, and the May 1998 VA examination revealed slight 
enlargement of the cardiac silhouette.  However, the evidence 
indicates that the veteran is able to dress and bathe himself 
without shortness of breath.  He is still able to do mild 
chores around the home, as well as go for short walks.  These 
activities will sometimes but not always result in dyspnea.  
The May 1998 VA examination was negative for rales, and the 
October 1997 VA examination and the May 1998 VA examination 
were both negative for definite signs of congestive heart 
failure.  Although the October 1997 VA examiner stated that 
the veteran did not have employment potential, this was in 
part due to his age, and the veteran's ability to do light 
chores or go for short walks demonstrates that all but 
sedentary employment is not excluded.  These symptoms do not 
more nearly approximate those required for the next higher 
evaluation.  Therefore, the criteria for an evaluation 
greater than 60 percent under the regulations in effect prior 
to January 1998 have not been met.  38 C.F.R. §§ 4.7, 4.104, 
Code 7000 (1997).

Similarly, the criteria for a 100 percent evaluation under 
the regulation currently in effect have not been fulfilled.  
The October 1997 VA and May 1998 VA examinations both stated 
that there was no evidence of congestive heart failure.  The 
June 1998 tests revealed that the veteran is capable of a 
workload of 5 METs before experiencing chest pains.  The 
veteran has occasional dizzy spells, but there had been only 
one syncopal event in the six months prior to June 1998, with 
no evidence of an event since that time.  The February 1998 
ultrasound revealed that the left ventricular function was 
normal, with an estimated ejection fraction of 60 percent.  
The June 1998 tests also indicated an ejection fraction of 60 
percent.  The Board finds that this symptomatology does not 
more nearly approximate that of the next higher evaluation.  
Therefore, entitlement to an evaluation greater than 60 
percent under the current regulations is not warranted.  
38 C.F.R. §§ 4.7, 4.104, Code 7000 (1999).


ORDER

Entitlement to an evaluation greater than 60 percent for 
rheumatic heart disease subsequent to January 12, 1998, is 
denied. 


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

